DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	Claims 1-23 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 06/27/2019 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference character 32 of FIG. 1.  
Reference character 240 of FIG. 2.
Reference character 460 of FIG. 4.
Reference character 530 of FIG. 5.
Reference character 865 of FIG. 8
Reference character 1005 of FIG. 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, reciting “receiving from the user CVV related password” is not grammatically correct.  For clarity purposes, the Examiner recommends inserting the word “a” and amending the limitation to say “receiving from the user a CVV related password.”   Appropriate correction is required.
Claims 6 and 18 are objected to because of the following informalities: quotation marks around the claim limitation mortar and brick should be removed.
Claims 7 and 19 are objected to because of the following informalities: claims 7 and 19 recite the limitation “the provided password,” for clarity, this should be changed to “the received password” to reflect that this password is received during the receiving step of the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said virtual credit card number" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Furthermore regarding claim 1, claim 1 recites the limitation “calculating a string based on the CVV and the CVV related password and storing it” at lines 9-10.  The claim is confusing because it is not clear what “it” is referring to.  It is not clear which one of the string, or the CVV, or the CVV related password is being stored.
Claim 7 recites the limitation “the password related to the credit card details” in lines 5-6.   There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites “calculating a string based on the CVV and the CVV related password and storing it.” The claim is confusing because it is not clear what “it” is referring to.  It is not clear which one of the string, or the CVV, or the CVV related password is being stored.
Claim 14 recites the limitation “the system of claim 12” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “the password related to the credit card details.”   There is insufficient antecedent basis for this limitation in the claim
Claim 20 recites the limitation “the system of claim 12” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “the suggesting” in line 2.   There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes that claim 13 (which claim 21 depends upon) does not include any “suggesting” step.
Claims 2-6, 8-12, 15-18 and 22-23 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1 and 13 are directed to a method (claim 1) and a system (claim 13).  Therefore, on its face, each independent claim 1 and 13 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 13 recite, in part, a method and a system of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites a method to provide a user with virtual credit card details and increase security of electronic storage and retrieval of a credit card number linked to the virtual credit card, the computer-implemented method comprising: (i) a request to receive virtual credit card details; and (ii) credit card details to link said virtual credit card number; generating virtual credit card details including: (i) the virtual credit card number; (ii) virtual Card Verification Value (CVV); and (iii) an expiration date; calculating a string based on the CVV and the CVV related password: linking the virtual credit card details to the received credit card details; concatenating the expiration date and the credit card number into a credit card string; and providing the user with the virtual credit card details.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial interactions including sales activities or behaviors (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for generating virtual credit card details including (i) the virtual credit card number; (ii) virtual Card Verification Value (CVV); and (iii) an expiration date, calculating a string based on a CVV value and a CVV related password, and linking the virtual credit card details to the received credit card details, and providing the user with the virtual credit cards, which is a commercial interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of a user interface and a display unit do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— receiving from a user via a user interface, a request and credit card details; receiving from the user CVV related password; transmitting one or more portions of the credit card string to be stored on one 
The additional elements of a user interface; storing a string; dividing the credit card string into portions to be encrypted and stored on both user related devices and public servers; and providing via a display unit are recited at a high-level or generality (i.e., as a generic computer network  performing generic computer functions of generating virtual credit card details, calculating a string based on a CVV value and a CVV related password, and linking the virtual credit card details to the received credit card details, and providing the user with the virtual credit cards) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally 
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the receiving a request and credit card details, receiving a CVV related password, transmitting a one or more portions, and transmitting one or more other portions are anything other than generic computer components and the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving and transmitting limitations are well understood, routine, and conventional activities is supported under Berkheimer Option 2.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-12 and 14-23 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-23 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0292673 (“Chandrasekaran”), in further view of US 2018/0150840 (“Joung”), and in further view of US 2009/0261162 (“Kargman”).
Regarding claim 1, Chandrasekaran discloses a computer-implemented method to provide a user with virtual credit card details and increase security of electronic storage and retrieval of a credit card number linked to the virtual credit card, the computer-implemented method comprising (See at least FIG. 3): 
receiving from a user via a user interface: (i) a request to receive virtual credit card details; and (ii) credit card details to link said virtual credit card number (The user may use the application to integrate the credit card to a user’s digital wallet.  See at least [0038].  In a process for insertion of a credit card to a digital wallet, the user inputs the sixteen digit credit card number, the CVV number, the expiration date, and other information associated with the credit card manually into the digital wallet.  Once the user has inputted all of the required information, the user system may send a request to the credit card processing institute or credit network to import the physical credit card to the digital wallet.  See at least [0062] and FIG. 3, steps 303-304.  The user may log into a banking application that provides information about accessing and authorizing the use of the user’s digital wallet and may request a new credit card be implemented onto the user’s digital wallet, and the online banking platform may display information about accounts associated with the user.  See at least [0005]-[0006] and [0015].  See also FIG. 1, User system 204 including a User Application 222.);
generating virtual credit card details including: (i) the virtual credit card number; (ii) virtual Card Verification Value (CVV); and (iii) an expiration date (The network may create a token and provide the token to the user's digital wallet and to the financial institution to ; 
linking the virtual credit card details to the received credit card details (The network may create a token and provide the token to the user's digital wallet and to the financial institution to record the token with the credit card account. See at least [0062].  The Examiner interprets recording the token with the credit card account as linking.);
providing the user via a display unit with the virtual credit card details (Presenting a credit card on a digital wallet may provide a visual bank or credit card to the customer. As referred to herein, the visual bank or credit card may refer to, but is not limited to, an electronic or digital transaction vehicle that can be used to transfer money, make a payment (for a service or a good), withdraw money, and similar or related transactions.  The system may issue the credit card directly to a mobile device of the user. In that way, the user may easily display and use the virtual credit card prior to receiving the physical card for conducting a transaction.  See at least [0026].  See also [0015] and [0037].).

Chandrasekaran does not expressly disclose receiving from the user CVV related password; calculating a string based on the CVV and the CVV related password and storing it; concatenating the expiration date and the credit card number into a credit card string; dividing the credit card string into portions to be encrypted and stored on both user related devices and public servers; transmitting one or more portions of the credit card string to be stored on one or more user related devices; transmitting one or more other portions of the credit card number to be stored on one or more public servers.

Joung discloses receiving from the user CVV related password (The password of the physical bank card may be inputted to the user terminal.  See at least [0059].  See also [0015].); 
calculating a string based on the CVV and the CVV related password and storing it (The method includes encrypting the identification information about the physical bank card and the password and transmitting the encrypted information and password to a bank server by the user terminal.  The method may include comparing, by the bank server, the transmitted card identification information and password.  See at least [0059].  See also [0015].  The bank server may be capable of storing data.  See at least [0067].  The Examiner interprets the step of the bank server receiving and performing an action (e.g., comparing) with the encrypted information as the bank server storing the data.).
From the teaching of Joung, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by receiving a CVV related password and calculating a string based on the CVV of Chandrasekaran and the CVV related password, using the technique of Joung, in order to improve the security of financial transactions (see Joung at least at [0007]-[0008]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Chandrasekaran does not expressly disclose concatenating the expiration date and the credit card number into a credit card string; dividing the credit card string into portions to be encrypted and stored on both user related devices and public servers; transmitting one or more portions of the credit card string to be stored on one or more user related devices; transmitting one or more other portions of the credit card number to be stored on one or more public servers.

However, Kargman discloses concatenating the expiration date and the credit card number into a credit card string (When a customer makes a credit card purchase at a merchant, the merchant may assemble a string of data, the data comprising credit card number and the card expiration date.  See at least [0082].  See also [0043].); 
dividing the credit card string into portions to be encrypted and stored on both user related devices and public servers (The merchant transmits the data encrypted, and the processor encodes the card information and splits it into two pieces.  See at least [0083].  See also [0084].); 
transmitting one or more portions of the credit card string to be stored on one or more user related devices (The credit card processor splits the credit card information into two pieces, and after, sends the two pieces to two separate places: the merchant and the secure store.  The merchant and the secure store can then store the information in their respective storage.  See at least [0051]-[0052].  See also FIG. 2A, Storage 32 of Merchant, and Storage 42 of Secure Store.  The secure store may be within the credit card company; and the credit card company is related to the user who is the customer; and the credit card company comprises a device (e.g., a ; 
transmitting one or more other portions of the credit card number to be stored on one or more public servers (The credit card processor splits the credit card information into two pieces, and after, sends the two pieces to two separate places: the merchant and the secure store.  The merchant and the secure store can then store the information in their respective storage.  See at least [0051]-[0052].  See also FIG. 2A, Storage 32 of Merchant, and Storage 42 of Secure Store.  The merchant may have a permanent storage.  See at least [0041].  The Examiner interprets the merchant storage as a public server.).
From the teaching of Kargman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by concatenating the expiration date and credit card data of Chandrasekaran into a string, and by dividing the data and storing the data in different locations using the technique of Kargman, in order to increase security and efficiency (see Kargman at least at [0016] and [0038].  See Kargman also at [0002]-[0016]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 8, the combination of Chandrasekaran, Joung, and Kargman discloses the limitations of claim 1, as discussed above, and Kargman further discloses the one or more user related devices include at least one of: mobile devices or any other personal devices which are related to the user or another user (The merchant and the secure store can then 
From the teaching of Kargman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by the user related device being a mobile devices or any other personal devices which are related to the user or another user, as taught by as Kargman, in order to increase security and efficiency (see Kargman at least at [0016] and [0038].  See Kargman also at [0002]-[0016]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 12, the combination of Chandrasekaran, Joung, and Kargman discloses the limitations of claim 1, as discussed above, and Chandrasekaran further discloses the credit card details include CVV details only (The user may use the application to integrate the credit card to a user’s digital wallet.  See at least [0038].  In a process for insertion of a credit card to a digital wallet, the user inputs the sixteen digit credit card number, the CVV number, the expiration date, and other information associated with the credit card manually into the digital wallet.  Once the user has inputted all of the required information, the user system may send a .

Claim 13 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.  Chandrasekaran further discloses a system to provide a user with virtual, credit card details and increase security of electronic storage and retrieval of a credit card number linked to the virtual credit card, the system comprising (See at least FIG. 1): 
a memory (See at least [0043].  See also [0029] and [0032]); 
a display unit; a user interface (See at least [0026].  See also [0015] and [0037].); and 
a processor (See at least [0041]-[0045]).

Claim 20 has similar limitations found in claim 8 above, and therefore is rejected by the same art and rationale.

Claims 2-6, 11, 14-18, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran, in further view of Joung, in further view Kargman, and in further view of US 2015/0134518 (“Turovsky”).
Regarding claim 2, the combination of Chandrasekaran, Joung, and Kargman discloses the limitations of claim 1, as discussed above.  Chandrasekaran does not expressly disclose identifying a payment requirement via an online store and suggesting the user via the user interface to select the virtual credit card to satisfy the payment requirement.

HohH However, Turovsky discloses identifying a payment requirement via an online store and suggesting the user via the user interface to select the virtual credit card to satisfy the payment requirement (The user may transaction with an online merchant on a merchant website.  The user may indicate a desire to conduct a transaction on the website, and the user may checkout with the digital wallet.  See at least [0100] and FIGs. 6-7.  The user may select a payment device associated with the user.  See at least [0024]-[0026] and [0033] and FIG. 7, displaying payment options that the user may select.  The transaction may be for an amount, such as $100.  See FIG. 7, displaying the transaction amount for the purchase.  The Examiner interprets the amount of the purchase (e.g., $100) as the payment requirement.).
From the teaching of Turovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by identifying a payment requirement via an online store and to suggest to a user via the interface to select the virtual card of Chandrasekaran, by using the technique of Turovsky, in order to increase security of transactions between a user and an online merchant and to prevent or reduce fraudulent transactions (see Turovsky at least at [0027]).

Regarding claim 3, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 2, as discussed above, and Turovsky further discloses receiving a selected virtual credit card number from a user via the user interface (The user may select .
From the teaching of Turovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by receiving from a user via the interface a selected the virtual card, as taught by Turovsky, in order to increase security of transactions between a user and an online merchant and to prevent or reduce fraudulent transactions (see Turovsky at least at [0027]).

Regarding claim 4, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 2, as discussed above, and Turovsky further discloses identifying of payment requirement due to a detected purchase process via an online store (The user may select a payment device associated with the user.  See at least [0024] and [0033] and FIG. 7, displaying payment options that the user may select.  The user confirms payment device and transaction details and, for example, selects “Place Order.”  See at least [0080]); and 
forwarding the selected virtual credit card details to a seller of the online store when the purchase process via the online store has been detected (The steps to process a transaction include the step of the digital wallet application module transmits the virtual credit number to the merchant system.  See at least [0091].  See also [0083] and FIG. 4, steps 405-460). 
From the teaching of Turovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by identifying a payment requirement due to a detected purchase process via an online store and forward the virtual credit card details to the seller when the purchase process has been detected, and by forwarding the virtual credit card to the online store when the purchase process has been detected, as taught by 

Regarding claim 5, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 4, as discussed above, and Kargman further discloses receiving from a finance agent virtual credit card details (There are a number of different mechanisms that can be used to convey both parts of the credit card information CI.sub.A, CI.sub.B so that they can be joined by the credit card company.  The merchant submits a credit card authorization request containing the first part of the credit card information CI.sub.A through the secure store. This can then be passed on to the credit card processor, and subsequently, the second part of the credit card information CI.sub.B is provided to the credit card processor, at which point the information can be combined and sent to the credit card company for approval or disapproval.  See at least [0069].  The Examiner interprets the first part of the credit card information as the virtual credit card details.  The Examiner interprets the credit card company as the finance agent.) and 
accordingly restoring the credit card number from the one or more portions which are stored on the one or more user related devices or on another user related devices and the one or more portions which are stored on the public servers (A corresponding combiner 52 can be provided that facilitates the merging of the split credit card components CI.sub.A and CI.sub.B into the original credit card information CI. In a preferred embodiment, the combiner is located on-site at the credit card company, behind a firewall to prevent access by outsiders to the combined CI.  See at least [0046] and FIGs. 1A-1B, Combiner combining Credit Information Part A and Credit Information Part B.  See also [0065]-[0072].) 
to forward the restored credit card number to the finance agent (The first and second part of the credit card information can be provided to a credit card processor, at which point the information can be sent to the credit card company for approval or disapproval.  See at least [0069].).
From the teaching of Kargman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran restoring the divided data of the virtual credit card of Chandrasekaran , by using the technique of Kargman, in order to increase security and efficiency (see Kargman at least at [0016] and [0038].  See Kargman also at [0002]-[0016]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Regarding claim 6, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 2, as discussed above, and Turovsky further discloses the identifying of payment requirement is due to a request from the user for the virtual credit card number for a purchase in a phone order or a “mortar and brick” store (A user may use a user computing device to access a website of a merchant to make a purchase.  See at least [0071].  The user computing device may be a smart phone.  See at least [0050].  The Examiner interprets the online purchase via a smart phone as the phone order.).
From the teaching of Turovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by the payment requirement being identified due to a request for a purchase in a phone order, as taught by Turovsky, in order 

Regarding claim 11, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 5, as discussed above, and Kargman further discloses the finance agent is selected from a group consisting of: (i) an acquirer; ii).a Payment Service Provider (PSP) and (iii) any other organization that is responsible for the exchange of payments (There are a number of different mechanisms that can be used to convey both parts of the credit card information CI.sub.A, CI.sub.B so that they can be joined by the credit card company.  The merchant submits a credit card authorization request containing the first part of the credit card information CI.sub.A through the secure store. This can then be passed on to the credit card processor, and subsequently, the second part of the credit card information CI.sub.B is provided to the credit card processor, at which point the information can be combined and sent to the credit card company for approval or disapproval.  See at least [0069]..  The Examiner interprets the credit card company as the finance agent.)
From the teaching of Kargman, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by the finance agent being an organization that is responsible for the exchange of payments, as taught by Kargman, in order to increase security and efficiency (see Kargman at least at [0016] and [0038].  See Kargman also at [0002]-[0016]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function it performed separately, one having ordinary skill in the art at the time of the invention would have recognized that the results of the combination were predictable.

Claims 14-18 have similar limitations found in claims 2-6 above, and therefore are rejected by the same art and rationale.

Claim 23 has similar limitations found in claim 11 above, and therefore is rejected by the same art and rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran, in further view of Joung, in further view Kargman, and in further view of Turovsky, and in further view of US 2016/0012433 (“Marenick”).
Regarding claim 7, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 2, as discussed above.  Chandrasekaran does not expressly disclose detecting a selection from the user of the virtual credit card number via the user interface; requesting from the user via the user interface the CVV related password; receiving from the user via the user interface the password related to the credit card details which are linked to the requested virtual credit card number; and retrieving the CW based on the provided password to toward to the finance agent.

However, Marenick discloses detecting a selection from the user of the virtual credit card number via the user interface (A user can initiate a transaction to purchase an item on a website displayed on a web browser of a computing device, on a user interface of a television, or a browser or application on a mobile device.  A user interface on the mobile device allows for a ; 
requesting from the user via the user interface the CVV related password (Upon selection of the payment card account, a user interface allows the user to enter a pin on a numeric keypad that substantially extends to the perimeter of the user interface. If the correct PIN is entered, a user interface presents billing and shipping addresses for confirmation.  See at least [0081] and FIG. 25.  The PIN is associated with cardholder information, including being associated with payment information and CVVs.  See at least [0009] and [0076].  The Examiner interprets displaying the numeric keypad as a request for the CVV related password.  Furthermore, the Examiner interprets the PIN as the CVV related password.); 
receiving from the user via the user interface the password related to the credit card details which are linked to the requested virtual credit card number (Upon selection of the payment card account, a user interface allows the user to enter a pin on a numeric keypad that substantially extends to the perimeter of the user interface. If the correct PIN is entered, a user interface presents billing and shipping addresses for confirmation.  See at least [0081] and FIG. 25.  The virtual credit card may be added by a user and associated with the added credit card.  See at least [0076] and FIG. 18, steps 1838-1852.); and 
retrieving the CVV based on the provided password to forward to the finance agent (If the correct PIN is entered, a user interface presents billing and shipping addresses for confirmation.  See at least [0081] and FIG. 25.  After a user checks out, a data packet is generated by the application to be sent to the payment gateway processor.  See at least [0082] and FIG. 27, steps 2710-2735.  The application is configured to receive transaction information (e.g., transaction amount, items purchased), authorize a payment for the transaction, generate an 
From the teaching of Marenick, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by detecting selection of a virtual card, requesting and receiving a password, and retrieving the CVV based on the password, as taught by Marenick, in order to increase security (see Marenick at least at [0089]), and to improve efficiency of customers engaging in payment processes (see Marenick at least at [0003]-[0010]).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran, in further view of Joung, in further view Kargman, and in further view of Turovsky, and in further view of US 2018/0108008 (“Chumbley”).
Regarding claim 9, the combination of Chandrasekaran, Joung, Kargman, and Turovsky discloses the limitations of claim 2, as discussed above, and Turovsky further discloses the suggesting includes several options of virtual credit cards (The user may transaction with an online merchant on a merchant website.  The user may indicate a desire to conduct a transaction on the website, and the user may checkout with the digital wallet.  See at least [0100] and FIGs. 6-7.  The user may select a payment device associated with the user.  See at least [0024]-[0026] and [0033] and FIG. 7, displaying payment options that the user may select.  The transaction may be for an amount, such as $100.  See FIG. 7, displaying the transaction amount for the purchase.  The digital wallet application module stores and utilizes information for any suitable 

From the teaching of Turovsky, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by the suggesting including several options of virtual credit cards, as taught by Turovsky, in order to increase security of transactions between a user and an online merchant and to prevent or reduce fraudulent transactions (see Turovsky at least at [0027]).

Chandrasekaran does not expressly disclose the received request includes one or more virtual credit cards to be linked to the credit card, and wherein the suggesting includes several options of virtual credit cards.

However, Chumbley discloses the received request includes one or more virtual credit cards to be linked to the credit card (User John Smith may wish to change the account data linked to the resource provider token that he uses at Best Buy. A digital wallet server computer may receive an update request from user John Smith, which may comprise data such as "wallet ID=47321," "merchant ID=Best Buy," and "Account Name=Chase Freedom." The digital wallet server computer may then identify a wallet ID entry that matches the wallet ID for John Smith's user device by querying database for "wallet ID=47321". The digital wallet server computer may then identify the resource provider specific token that is to be updated by querying the merchant ID entries linked to the identified wallet ID entry for "merchant ID=Best 
From the teaching of Chumbley, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by the request of Chandrasekaran including the virtual credit card to be linked, as taught by Chumbley, in order to increase efficiency of payment method management for a user, and to increase security (See Chumbley at least at [0002]-[0005]).

Claim 21 has similar limitations found in claims 9 above, and therefore is rejected by the same art and rationale.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran, in further view of Joung, in further view Kargman, and in further view of US 2015/0178693 (“Solis”).
Regarding claim 10, the combination of Chandrasekaran, Joung, and Kargman, discloses the limitations of claim 1, as discussed above, and Chandrasekaran discloses the generated virtual credit card number is used for a transaction (The token may be used for completing a transaction using a digital wallet.  See at least [0037].  See also [0009] and [0042].).
While Chandrasekaran discloses that the virtual card number is used to complete a transaction, Chandrasekaran does not expressly disclose that the transaction is a transfer money to a bank account.

However, Solis discloses the transaction is a transfer money to a bank account (A user may transfer funds to an external bank account.  See at least [0100] and FIG. 10.).
From the teaching of Soils, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by the transaction of Chandrasekaran being a transfer of money to a bank account, as taught by Solis, in order to provide for innovative payment solutions for distribution and settlement of electronic credits and debits (see Solis at least at [0017]).

Claim 22 has similar limitations found in claim 10 above, and therefore is rejected by the same art and rationale.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran, in further view of Joung, in further view Kargman, and in further view of Marenick.
Regarding claim 19, the combination of Chandrasekaran, Joung, and Kargman discloses the limitations of claim 13, as discussed above.  Chandrasekaran does not expressly disclose (i) detect a selection from the user of the virtual credit card number via the user interface; (ii) request from the user via the user interface the CVV related password; (iii) receive from the user via the user interface the password related to the credit card details which are linked to the requested virtual credit card number; and (iy) retrieve the CVV based on the provided password to forward to the finance agent.

However, Marenick discloses (i) detect a selection from the user of the virtual credit card number via the user interface (A user can initiate a transaction to purchase an item on a website displayed on a web browser of a computing device, on a user interface of a television, or a browser or application on a mobile device.  A user interface on the mobile device allows for a selection of a payment card account (e.g., a Visa card) to pay for this product.  See at least [0081] and FIG. 25.); 
(ii) request from the user via the user interface the CVV related password (Upon selection of the payment card account, a user interface allows the user to enter a pin on a numeric keypad that substantially extends to the perimeter of the user interface. If the correct PIN is entered, a user interface presents billing and shipping addresses for confirmation.  See at least [0081] and FIG. 25.  The PIN is associated with cardholder information, including being associated with payment information and CVVs.  See at least [0009] and [0076].  The Examiner ; 
(iii) receive from the user via the user interface the password related to the credit card details which are linked to the requested virtual credit card number (Upon selection of the payment card account, a user interface allows the user to enter a pin on a numeric keypad that substantially extends to the perimeter of the user interface. If the correct PIN is entered, a user interface presents billing and shipping addresses for confirmation.  See at least [0081] and FIG. 25.  The virtual credit card may be added by a user and associated with the added credit card.  See at least [0076] and FIG. 18, steps 1838-1852.); and 
(iy) retrieve the CVV based on the provided password to forward to the finance agent (If the correct PIN is entered, a user interface presents billing and shipping addresses for confirmation.  See at least [0081] and FIG. 25.  After a user checks out, a data packet is generated by the application to be sent to the payment gateway processor.  See at least [0082] and FIG. 27, steps 2710-2735.  The application is configured to receive transaction information (e.g., transaction amount, items purchased), authorize a payment for the transaction, generate an encrypted packet of transaction information and payment information (e.g., payment card account number, expiration date, CVV code) upon authorizing the payment, and transmit the encrypted packet to an application program interface of a secure transaction server.  See at least [0053].  The Examiner interprets the payment gateway processor as the finance agent.).
From the teaching of Marenick, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Chandrasekaran by detecting selection of a virtual card, requesting and receiving a password, and retrieving the CVV based on the password, as taught by Marenick, in order to increase security (see Marenick at least at [0089]), .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2013/0013499 (“Kalgi”) discloses methods and systems that transform customer purchase requests triggering electronic wallet applications components into electronic purchase confirmation and receipts. The methods and systems include receiving a merchant payment request, and determines a payment protocol handler associated with the merchant payment request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694